Citation Nr: 0819254	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-35 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for skin cancer, including 
basal cell, squamous cell and melanocytic nevus types, 
claimed as due to herbicide exposure. 


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).


FINDINGS OF FACT

Skin cancer was not present until many years after service 
and did not result from an incident during service, to 
include exposure to herbicides.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active 
service, nor may service connection for such a disability be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibility in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in January 2005 and March 2006 
letters to the veteran.  Although not completed prior to the 
adjudication of the claim, the veteran's various submissions 
through the course of the appellate process reflect his 
knowledge of the requirements to establish entitlement to the 
benefits sought as well as his meaningful participation in 
the adjudication of his claim, such that the essential 
fairness of the adjudication was not affected.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained, and he has declined a hearing.  
Further, the Board does not have notice of any additional 
relevant evidence, which is available but has not been 
obtained.  Though the veteran has not had a disability 
evaluation examination, the Board finds an examination is not 
required, as there is no reason to believe that the veteran's 
skin cancer may be related to service.  The veteran has not 
presented evidence of continuing symptoms of skin cancer 
since service, and has not presented any medical opinion 
suggestive that his skin cancer may be related to service.  
Since all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim, no 
further assistance to the veteran with the development of 
evidence is required.

The veteran has disagreed with the denial of his service 
connection claim by the RO, and maintains his exposure to 
herbicides while in Vietnam justifies service connection for 
his skin cancer.  

The Board notes that a veteran's exposure to herbicides while 
in Vietnam may raise a presumption for certain medical 
conditions, including various forms of cancer.  See 38 C.F.R. 
§ 3.309(e) (2007).  The list of presumptive disorders 
includes chloracne or other acneform diseases consistent with 
chlorane, porphyria cutanea tarda, prostate cancer and 
respiratory cancer, among others.  Id.  Significantly, the 
types of skin cancer claimed by the veteran, basal cell, 
squamous cell and melanocytic nevus types, are not among 
those disorders which may be presumed to have resulted from 
exposure to herbicides in Vietnam.  There is no indication 
that he has ever been diagnosed with any of the diseases on 
this list, so the presumption does not apply.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  The veteran's service medical 
records are negative for references to any chronic skin 
problems.  The report of a medical history given by the 
veteran in December 1968, for the purpose of separation from 
service, does not contain any mention of basal cell, squamous 
cell or melanocytic nevus types of skin cancer.  

Private medical records submitted by the veteran reflect a 
January 1986 diagnosis for basal cell carcinoma and a 
February 1985 diagnosis for melanocytic nevus types of skin 
cancer.  This places the veteran's onset of skin cancer 
sixteen years after service.  There is no medical opinion in 
that record, or any other record, which tied the veteran's 
current skin problem to service.  

The veteran's own opinion that his current complaints are 
related to service is not enough to support his claim.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Based on the foregoing evidence, the Board finds that the 
veteran's skin cancer, of basal cell, squamous cell and 
melanocytic nevus types, was not present until sixteen years 
after separation from service, and is not among the disorders 
which may be presumed due to exposure to herbicides.  Further 
he has not presented any competent evidence linking his 
current skin disorder to his period of service.  Accordingly, 
the Board concludes that skin cancer, of the basal cell, 
squamous cell and melanocytic nevus types, was not incurred 
in or aggravated by service, and may not be presumed to 
having been incurred in service or presumed to have resulted 
from herbicide exposure.


ORDER

Service connection for skin cancer, including basal cell, 
squamous cell and melanocytic nevus types, claimed as due to 
herbicide exposure is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


